Title: To James Madison from Ebenezer Cooley, 5 January 1811
From: Cooley, Ebenezer
To: Madison, James


Sir,
parish of pointe Coupée, Jan. 5 1811.
I have been informed that you are the Agent of Major General la Fayette in the U. States & that you have appointed Mr. Duplanty to conduct the location of the land that was assigned to him for his services in the U. States during the revolutionary war.
My object therefore in writing to you is to let you know that I have been for a considerable time in actual possession of a tract of land which has been lately located by Mr. Duplanty in behalf of Major General la Fayette & that as my claim to it has always been considered as good as any in the country if it Should appear in the same light to you, any unnecessary trouble or expence relative to that location, may be saved.
I am not willing to believe that you have directed or incouraged Mr. Duplanty or any other person to indeavour to remove from thier [sic] plantations any of the old inhabitants who have with great difficulty & indefatigable industry improved wild lands under a full belief of having good titles.
It appears however that no exertions is wanting on the part of Mr. Duplanty to accomplish this purpose. His first attempt was to procure a rejection of my claim by the commissioners. In this he has proved successful & that too before any legal evidence of my claim was received & before any other claims of the same or a simular nature had been acted on by them.
I now beg leave to lay before you a brief account of the origin and nature of my claim.
The plantation or tract of land that I live on was rejected by the commissioners on the 16th. of April last without my being present or assigning me any reasons, & since that period Surveyed by Mr. Duplanty. This plantation I purchased on the 15th day of April 1806. of Margaret Bourgeat of the parish of pointe Coupée Widow of Doct. Joseph Bourgeat to whom it is said to have been conceded about the year 1767.
This tract of land is situated ten miles below the chafiliate fronting the Mississippi and containing 677. Acres. In the above mentioned year Docr. Bourgeat Settled and improved the said tract of land and cultivated it for five years, afterwards as an Indigo plantation then he left his Overseer on it who continued to cultivate it for Seven years afterwards; then in consequence of the unusual hight of the spring floods he was entirely driven off. The same reasons prevented him from returning for Several years and he finally concluded that it would be in vain to return untill he could procure more help to make the levée. He therefore continued on a Small plantation that belonged to his wife, in pointe Coupée untill he died, but he uniformly declared an intention of returning as soon as he could get more help to keep up the levées and open the roads above & below him.
This 677 Acres with a cypress swamp adjoining to furnish it with timber, is all the land that was ever conceded to that family consisting of the first proprieter his wife & nine children.
That this plantation always was considered and known under the former government to be the property of the said Doct. Bourgeat and his wife & that his right to it was acquired agreeable to the customs of the country & likewise that the above statement with respect to it is correct, I beg leave to refer you to Mr. Julian Poydras the delegate in congress from this Territory.
I settled on this place on the 7th. of july 1806. with full confidence of having as good a title as any in Louisiana and have cultivated it ever since as a cotton plantation and besides a clearing made by the first proprieter of Sixty acres I have added about a hundred more and have built about twenty different houses all of which are now in good repair.
If the above statements should be confirmed to your sattisfaction I am confident you would not wish to have any troublesome exertions made to deprive an individual with a young and growing family of his principle support. If however they should be persisted in by Mr. Duplanty, I beg to inform you that an attention to the interest of my family & a firm belief that my claim is such a one as aught to be confirmed agreeable to the antient customs of the country & to the acts of congress will urge me to use all the exertions in my power to retain it.
What induced the commissioner⟨s⟩ to act on & reject my claim so long ago as last April and before such evidence had been received as I had repeatedly informed them that the confirmation of my claim depended on, I am not able to say, but the general report is that it was done because I had writen unfavourably of thier proceedings to some of the officers of the general government.
I shall not trouble you with any remarks on the proceedings of the commissioners of the E. District but shall only observe that thier decision in ma[n]y cases & perticularly such as one founded on a possession of ten consecutive years (which were always thought to constitute as good a claim as any that could issue from the crown) have been so notoriously contrary to the antient laws General usages and customs of the former governments that it is generally believed that the assembly will at thier next meeting give some information to the general government of thier proceedings. I have the honour to be very respectfully—Sir, your most Obedient & very humble Servant
Ebenr. Cooley
